DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Feb. 9, 2022, the applicants have filed RCE. The applicants have also amended claim 25.
3. Claims 25-32 are pending in the application.

Response to Arguments
4. Applicant's arguments filed on Feb. 9, 2022 have been fully considered but they are not persuasive regarding obviousness rejection over Bialer’s reference in view of Qi’s reference. The examiner agrees with the applicant’s arguments regarding other obviousness rejection and ODP rejections. Regarding obviousness rejection over Bialer, the applicants argue that Qi teaches efficacy of only blockers of sodium 1.8 (Na1.8) channels for treating visceral pain and Bialer does not teach blocking Na1.8 channel with his compound. The examiner does not agree with this argument. The applicant’s attention is drawn to Qi’s reference on page 2361 (last paragraph in the first column to first paragraph in the second column) where Qi teaches that sodium channel blockade is one of the most powerful and best proven analgesic principles, with the discovery that sodium-blocking anticonvulsants also have beneficial effect as pain therapy. Qi further teaches different mechanisms of sodium channel blockers including intracellular blockers and unknown mechanisms of inhibition of sodium current. Bialer does teach blockade or inhibition of sodium current by his compound. Therefore, it would have .
Conclusion
5. Rejection of claims 25-32 under 35 U.S.C. 103(a) over Bialer’s reference in view of Qi’s reference is maintained for the reasons of record.

                          NEW       GROUNDS     OF    REJECTION
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. Patent 7,598,279) in view of Stepanovic-Petrovic (Anesthesia & Analgesia, cited on applicant’s form 1449).
Choi discloses anticonvulsant compounds for treating neuropathic pain. The compounds 2-5 (see column 73), 11 (see column 75), 15 and 17 (see column 77), 19-24 (see column 79), 26, 27 and 30 (see column 81) disclosed by Choi meet all the limitations of instant claims except that Choi does not teach treating visceral pain. However, Stepanovic-Petrovic teaches efficacy of several anticonvulsants (used for treating neuropathic pain) in mouse visceral pain model. Therefore, it would have been obvious to one skilled in the art to treat visceral pain with anticonvulsant compounds (used for treating neuropathic pain) disclosed by Choi with reasonable expectation of success.

9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                    /CHARANJIT AULAKH/                                    Primary Examiner, Art Unit 1625